Citation Nr: 1032492	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to August 27, 2009, entitlement to an initial rating in 
excess of 10 percent for hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint.  

2.  From August 27, 2009, entitlement to a disability rating in 
excess of 30 percent for hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which assigned a 10 percent rating for the degenerative joint 
disease of the left carpal bones and wrist joint, effective 
December 20, 2002.  In a November 2006 Notice of Disagreement 
(NOD), the Veteran stated that he disagreed with both the rating 
and effective date assigned for his left wrist disorder in the 
September 2006 rating decision.  In December 2007, the RO issued 
a Statement of the Case (SOC), denying the Veteran's respective 
claims for an increased initial rating and an earlier effective 
date.  In December 2007, the Veteran filed a substantive appeal 
to the Board, specifically appealing only his claim for an 
increased initial rating for the left wrist disorder.  As the 
Veteran's claim for an earlier effective date for a left wrist 
disorder was not addressed and therefore not appealed to the 
Board in a timely fashion, this issue is not in appellate status 
and is not before the Board.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).   

In June 2010, the Veteran testified at a hearing before the 
undersigned at a Travel Board hearing.  A transcript of the 
proceedings is of record.  

During the June 2010 Board hearing, the Veteran testified that he 
currently was unemployed due to service-connected disorders.  In 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to a TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  A review of the record here 
indicates that, in March 2010, the Veteran filed a separate claim 
for entitlement to TDIU with the RO.  As the evidence indicates 
that the RO currently is developing this claim, the Board refers 
the matter of entitlement to TDIU to the RO for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claims.  

In reviewing the claims file, the Board notes that there are 
outstanding treatment records that have not been incorporated 
with the claims file.  Specifically, during the June 2010 Board 
hearing, the Veteran testified that he would be undergoing 
surgery on his left wrist at the VA Medical Center (VAMC) in 
Houston in July 2010.  As all records regarding recent treatment 
for the Veteran's left wrist disorder are relevant to the 
Veteran's claim, the AMC/RO must obtain and associate with the 
claims file all pertinent evidence relating to the evaluation or 
treatment for the Veteran's left wrist order dated since August 
2009, the date of the last treatment record included in the 
claims file, to include any and all treatment records regarding 
the Veteran's July 2010 wrist surgery.  See 38 U.S.C.A. § 
5103A(b)(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(1)(2) 
(2009).

Also, during the June 2010 hearing, the Veteran reported that his 
wrist disorder had worsened since the most recent August 2009 VA 
examination.  Specifically, the Veteran testified that he had 
developed swelling in his left wrist that had resulted in a loss 
of motion in the joint.  He indicated that, as a result of this 
swelling and generally increasing pain, he had decided to undergo 
left wrist surgery.  VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2009).  
Therefore, considering the Veteran's credible testimony regarding 
the worsening of his left wrist disorder and the possibility of 
post-surgery changes to his condition, the Board finds that the 
AMC/RO should provide the Veteran with an additional VA 
examination to determine the current nature and extent of his 
left wrist disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must request that the Veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his claimed left wrist disorder 
since August 2009.  After securing the 
necessary releases, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the appellant.  At a minimum, 
the AMC/RO must procure all records dated 
since August 2009 from the VA Medical Center 
in Houston, Texas, to include all records 
regarding the Veteran's left wrist surgery, 
scheduled to have occurred in July 2010.   

2.  Following the above action, the AMC/RO 
should schedule the Veteran for an orthopedic 
examination to determine the nature and 
current extent of the Veteran's service-
connected left wrist disability.  The claims 
folder should be made available to the 
examiner for review.  All necessary 
diagnostic testing should be performed, and 
all clinical findings should be reported in 
detail.  The examiner should provide an 
opinion in terms that are consistent with the 
rating criteria for rating limitation of 
motion of the wrist (DC 5215), for ankylosis 
of the wrist (DC 5214), and specifically 
indicate any functional impairment due to 
incoordination, weakened movement and excess 
fatigability in terms of additional degrees 
of limitation of motion.  Finally, the 
examiner should set forth in the examination 
report all examination findings and the 
complete rationale for any conclusions 
reached.

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


